25 F.3d 1058NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Roy E. SCHWASINGER, Bruce E. Baird, Leanne L. Hoyt, Lee RoyRothe, as individuals and other individuals that had recordsin the office located at 825-827 Riverside Drive, FortCollins, Colorado, Plaintiffs-Appellants,v.UNITED STATES OF AMERICA, Walter O'Cheskey, John Sims, DavidLangston, Robert Wilson, Kenneth M. Smith, Neal Fleming,Mary E. Baterhorst, Neal Sox Johnson, Robert Hopper, MarvinF. Marshall, Larry P. Stewart, John L. Davis, Richard M.Etzler, and other agents participating in the searchwarrant;  Honorable Richard M. Borchers, Magistrate Judge;John E. Truehitt;  William B. Mateja;  Jeffery Christensen;City of Fort Collins, Defendants-Appellees.
No. 93-1378.
United States Court of Appeals, Tenth Circuit.
June 1, 1994.

1
Before ANDERSON and KELLY, Circuit Judges, and LUNGSTRUM,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
After plaintiffs-appellants' property was seized pursuant to a search warrant, they brought a civil rights action against twenty defendants in the United States District Court for the District of Colorado.  The district court granted the defendants-appellees' motions to dismiss on several different grounds, including (1) failure to state a claim;  (2) failure to comply with the requirements of Fed.R. Civ. P. 8;  and (3) entitlement to some form of immunity--sovereign, absolute, or qualified.


4
The complaint, which contains twenty-five pages of incoherent and random accusations, fails to include specific allegations of wrongdoing by almost all of the named defendants.  The few paragraphs which specifically name defendants do not include allegations sufficient to support a civil rights violation.  Having reviewed the parties' briefs, the record, and the district court's decision, we affirm for substantially the same reasons as those set out by the district court during the September 17, 1993 hearing.  See Appendix to Federal Appellee's Br., doc. 12.


5
Plaintiffs-appellants' outstanding motions, including the document entitled "Judicial Notice," are DENIED.  Defendants-appellees' motion to strike and for sanctions is DENIED.  The judgment of the United States District Court for the District of Colorado is AFFIRMED and the mandate shall issue forthwith.



**
 Honorable John W. Lungstrum, District Judge, United States District Court for the District of Kansas, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470